DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/25/2022 and 08/11/2022 are  in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 6, 19, 20, 21, 27, 31, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 5, 6, 19, 20, 21, 27, 31, 32 and 33 recites the limitation "the digital signature".  There is insufficient antecedent basis for this limitation in the claim. proper correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-18, 27-30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Trere; Paolo US 20210184869 (hereinafter Trere) in view of Shi; Mingjiang US 9143504 (hereinafter Shi).
As per claim 1, Trere teaches: A method of multi-factor authentication, the method comprising: 
receiving, by a first electronic device, a partial digital certificate comprising: partial certificate information omitting at least one authentication factor from complete certificate information (“At operation 212, process 200 obtains the second party's device certificate by combining the second signed device certificate portion of the received second message of operation 210 with a partially pre-filled device certificate stored locally, pre-filled with at least some information. In some embodiments, combining may involve transferring information from the second signed device certificate portion to the partially pre-filled device certificate until a suitably complete device certificate is obtained. The pre-filled device certificate may be characterized herein as “complimentary” to the first signed device certificate portion and the second signed device certificate portion at least partially based on the fields of the device certificate portions corresponding to empty fields of the pre-filled device certificate.” Trere: para. 66 and fig. 2), 
Trere does not teach; however, Shi discloses: a signature encrypting a first hash of the complete certificate information with a certificate authority private key (“The signature for the host agent certificate may be encrypted by a signing authority such as the CA using the CA's private key.” Shi: col.18, lines 47-49),
obtaining the first hash by decrypting, by the first electronic device, the signature with a certificate authority public key corresponding to the certificate authority private key (“When validating the host agent's certificate which includes the encrypted signature (for the host agent's certificate signed as just described using the CA's private key), validation may include decrypting the received encrypted signature of the host agent's certificate thereby producing a decrypted signature for the host agent certificate, computing the hash value for the host agent's certificate and comparing the computed hash value to the decrypted signature for the host agent certificate. If the comparison indicates that the foregoing two has values match, then the host agent's certificate as signed by the CA is successfully validated” Shi: col. 18, lines 49-59); generating, by the first electronic device, a second hash based on a combination of the partial certificate information in the partial digital certificate with the at least one authentication factor, and 15 comparing, by the first electronic device, the second hash to the first hash (Shi: col. 18, lines 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trere with the methods of Shi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to authenticate a digital certificate.
As per claim 2, the rejection of claim 1 is incorporated herein. Trere teaches: 
transmitting, from a second electronic device to the first electronic device, the partial digital certificate (Trere: para. 66 and fig. 2); Trere does not teach; however, Shi discloses: authenticating the second electronic device in response to the second hash matching the first hash (“computing the hash value for the host agent's certificate and comparing the computed hash value to the decrypted signature for the host agent certificate. If the comparison indicates that the foregoing two has values match, then the host agent's certificate as signed by the CA is successfully validated” Shi: col. 18, lines 55-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trere with the methods of Shi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to authenticate a digital certificate.
As per claim 3, the rejection of claim 1 is incorporated herein. Trere teaches: 
the at least one authentication factor comprises a plurality of authentication factors (“The pre-filled device certificate may be characterized herein as “complimentary” to the first signed device certificate portion and the second signed device certificate portion at least partially based on the fields of the device certificate portions corresponding to empty fields [each field to contain an authentication factor] of the pre-filled device certificate.” Trere: para. 66). 
As per claim 12, the rejection of claim 1 is incorporated herein. Trere discloses:
the first electronic device is a mobile electronic device or an implantable medical device (Trere: para. 3). 
As per claim 13, the rejection of claim 1 is incorporated herein. Trere discloses:
a memory of the first electronic device stores the certificate authority public key (Trere: para. 86 and fig. 5, block 526).
As per claim 14, the rejection of claim 1 is incorporated herein. Trere discloses: the signature was formed utilizing a signing  algorithm selected from the group consisting of a standard Digital Signature Algorithm (DSA), an elliptic curve digital signature algorithm (ECDSA), a Rivest-Shamir-Adleman (RSA) algorithm, and an elliptic curve RSA algorithm (ECRSA) (Trere: para. 32).
As per claim 15, Trere teaches: A method of multi-factor authentication, the method comprising: 
transmitting, by a second electronic device, an authentication request to a first electronic device, the authentication request comprising a partial digital certificate comprising (Trere: para. 66 and fig. 2),  
partial certificate information omitting at least one authentication factor from complete certificate information (“combining may involve transferring information from the second signed device certificate portion to the partially pre-filled device certificate until a suitably complete device certificate is obtained [suggesting that some of the fields were initially empty]” Trere: para. 66), 
Trere does not teach; however, Shi discloses: a signature encrypting a first hash of the complete certificate information with a certificate authority private key (“The signature for the host agent certificate may be encrypted by a signing authority such as the CA using the CA's private key.” Shi: col.18, lines 47-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trere with the methods of Shi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to secure system data.
As per claim 16, the rejection of claim 15 is incorporated herein. Trere teaches: receiving, by the first electronic device, the partial digital certificate (Trere: para. 66); 
Trere does not teach; however, Shi discloses: obtaining the first hash by decrypting, by the first electronic device, the signature with a certificate authority public key corresponding to the certificate authority private key (“When validating the host agent's certificate which includes the encrypted signature (for the host agent's certificate signed as just described using the CA's private key), validation may include decrypting the received encrypted signature of the host agent's certificate thereby producing a decrypted signature for the host agent certificate, computing the hash value for the host agent's certificate and comparing the computed hash value to the decrypted signature for the host agent certificate. If the comparison indicates that the foregoing two has values match, then the host agent's certificate as signed by the CA is successfully validated” Shi: col. 18, lines 49-59); 
 generating, by the first electronic device, a second hash based on a combination of the partial certificate information in the partial digital certificate with the at least one authentication factor, and comparing, by the first electronic device, the second hash to the first hash (Shi: col. 18, lines 49-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trere with the methods of Shi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to authenticate a digital certificate.
As per claim 17, the rejection of claim 16 is incorporated herein. Trere does not teach; however, Shi discloses: authenticating the second electronic device in response to the second hash matching the first hash (“computing the hash value for the host agent's certificate and comparing the computed hash value to the decrypted signature for the host agent certificate. If the comparison indicates that the foregoing two has values match, then the host agent's certificate as signed by the CA is successfully validated” Shi: col. 18, lines 55-59).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trere with the methods of Shi to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in a predictable manner to authenticate a digital certificate.
As per claim 18, the rejection of claim 15 is incorporated herein. Trere teaches: the at least one authentication factor comprises a plurality of authentication factors (“The pre-filled device certificate may be characterized herein as “complimentary” to the first signed device certificate portion and the second signed device certificate portion at least partially based on the fields of the device certificate portions corresponding to empty fields [each field to contain an authentication factor] of the pre-filled device certificate.” Trere: para. 66). 
As per claim 27, the rejection of claim 15 is incorporated herein. Trere discloses: the signature was formed utilizing a signing  algorithm selected from the group consisting of a standard Digital Signature Algorithm (DSA), an elliptic curve digital signature algorithm (ECDSA), a Rivest-Shamir-Adleman (RSA) algorithm, and an elliptic curve RSA algorithm (ECRSA) (Trere: para. 32).
As per claim 28, this claim defines a system that corresponds to the method of claim 1 and does not define beyond limitations of claim 1. Therefore, claim 28 is rejected with the same rational as in the rejection of claim 1.
As per claim 29, this claim defines a system that corresponds to the method of claim 2 and does not define beyond limitations of claim 2. Therefore, claim 29 is rejected with the same rational as in the rejection of claim 2.
As per claim 30, this claim defines a system that corresponds to the method of claim 3 and does not define beyond limitations of claim 3. Therefore, claim 30 is rejected with the same rational as in the rejection of claim 3.
As per claim 39, this claim defines a system that corresponds to the method of claim 12 and does not define beyond limitations of claim 12. Therefore, claim 39 is rejected with the same rational as in the rejection of claim 12.
 Claims 4-6, 19-21, 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Trere in view of Shi and further in view of Micali; Silvio US 5610982 (hereinafter Micali).
As per claim 4, the rejection of claim 3 is incorporated herein. The combination of Trere and Shi does not teach; however, Micali discloses: the digital signature comprises a plurality of digital signatures, each digital signature of the plurality of digital signatures corresponding to the partial certificate information and one of the plurality of authentication factors (Micali: Abs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Micali to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to consider multiple of factors in authentication.
As per claim 5, the rejection of claim 3 is incorporated herein. The combination of Trere and Shi does not teach; however, Micali discloses: the digital signature corresponds to the partial certificate information and each of the plurality of authentication factors (Micali: col. 2,  line 66 through col. 3, line 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Micali to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to consider multiple of factors in authentication.
As per claim 6, the rejection of claim 1 is incorporated herein. The combination of Trere and Shi does not teach; however, Micali discloses: the digital signature comprises a plurality of digital signatures, a first digital signature of the plurality of digital signatures corresponding to the partial certificate information and one of the plurality of authentication factors having a first value, and a second digital signature of the plurality of digital signatures corresponding to the partial certificate information and the one of the plurality of authentication factors having a second value different than the first value (each partial signature has its own secret key and is used for particular data [ one of the plurality of authentication factors]. Micali: col. 1, line 54 through col. 2, line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Micali to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize the system resources in an efficient manner.
As per claim 19, the rejection of claim 18 is incorporated herein. The combination of Trere and Shi does not teach; however, Micali discloses: the digital signature comprises a plurality of digital signatures, each digital signature of the plurality of digital signatures corresponding to the partial certificate information and one of the plurality of authentication factors (Micali: Abs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Micali to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to consider multiple of factors in authentication.
As per claim 20, the rejection of claim 18 is incorporated herein. The combination of Trere and Shi does not teach; however, Micali discloses: the digital signature corresponds to the partial certificate information and each of the plurality of authentication factors ( Micali: col. 2,  line 66 through col. 3, line 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Micali to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to consider multiple of factors in authentication.
As per claim 21, the rejection of claim 15 is incorporated herein. The combination of Trere and Shi does not teach; however, Micali discloses: the digital signature comprises a plurality of digital signatures, a first digital signature of the plurality of digital signatures corresponding to the partial certificate information and one of the plurality of authentication factors having a first value, and a second digital signature of the plurality of digital signatures corresponding to the partial certificate information and the one of the plurality of authentication factors having a second value different than the first value (each partial signature has its own secret key and is used for particular data [ one of the plurality of authentication factors]. Micali: col. 1, line 54 through col. 2, line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Micali to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize the system resources in an efficient manner.
As per claim 31, this claim defines a system that corresponds to the method of claim 4 and does not define beyond limitations of claim 4. Therefore, claim 31 is rejected with the same rational as in the rejection of claim 4.
As per claim 32, this claim defines a system that corresponds to the method of claim 5 and does not define beyond limitations of claim 5. Therefore, claim 32 is rejected with the same rational as in the rejection of claim 5.
As per claim 33, this claim defines a system that corresponds to the method of claim 6 and does not define beyond limitations of claim 6. Therefore, claim 33 is rejected with the same rational as in the rejection of claim 6.
Claims 7, 8, 22, 23, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Trere in view of Shi and further in view of Robison; Charles D. US 20170366536 (hereinafter Robison).
As per claim 7, the rejection of claim 1 is incorporated herein. The combination of Trere and Shi does not teach; however, Robison discloses: the at least one authentication factor comprises a knowledge factor selected from the group consisting of a password, a pin code, a unique identifier of the second electronic device, and an answer to a secret question (“client 301 may store the certificate in a off-host memory. Then, at block 404, client 301 may associate any selected authentication factor with the certificate, including, but not limited to, a username and password, a fingerprint, a facial scan, an iris scan, a voice sample, a smartcard, a magnetic card, or a near-field communication (NFC) token. Both the authentication factor (e.g., a fingerprint template) and the certificate are then stored in the off-host memory. Robison: para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Robison to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize different types of information in authentication.
As per claim 8, the rejection of claim 1 is incorporated herein. The combination of Trere and Shi does not teach; however, Robison discloses: the at least one authentication factor comprises an inherence factor selected from the group consisting of a fingerprint, an iris scan, a vocal sample, and a speech pattern (Robison: para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Robison to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize different types of information in authentication.
As per claim 22, the rejection of claim 15 is incorporated herein. The combination of Trere and Shi does not teach; however, Robison discloses: the at least one authentication factor comprises a knowledge factor selected from the group consisting of a password, a pin code, a unique identifier of the second electronic device, and an answer to a secret question (“client 301 may store the certificate in a off-host memory. Then, at block 404, client 301 may associate any selected authentication factor with the certificate, including, but not limited to, a username and password, a fingerprint, a facial scan, an iris scan, a voice sample, a smartcard, a magnetic card, or a near-field communication (NFC) token. Both the authentication factor (e.g., a fingerprint template) and the certificate are then stored in the off-host memory.” Robison: para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Robison to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize different types of information in authentication.
As per claim 23, the rejection of claim 15 is incorporated herein. The combination of Trere and Shi does not teach; however, Robison discloses: the at least one authentication factor comprises an inherence factor selected from the group consisting of a fingerprint, an iris scan, a vocal sample, and a speech pattern (Robison: para. 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Robison to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to utilize different types of information in authentication.
As per claim 34, this claim defines a system that corresponds to the method of claim 7 and does not define beyond limitations of claim 7. Therefore, claim 34 is rejected with the same rational as in the rejection of claim 7.
As per claim 35, this claim defines a system that corresponds to the method of claim 8 and does not define beyond limitations of claim 8. Therefore, claim 35 is rejected with the same rational as in the rejection of claim 8.
Claims 9, 24, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Trere in view of Shi and further in view of Thomas; Tito US 20130227647 (hereinafter Thomas).
As per claim 9, the rejection of claim 1 is incorporated herein. The combination of Trere and Shi does not teach; however, Thomas discloses: receiving, by the first electronic device, the at least one authentication factor from a second electronic device separate from the first electronic device (“Alternatively or additionally, the authentication may involve:.. receiving a digital certificate from electronic device 114 (such as a certificate from a third party that indicates electronic device 114 can be trusted to access the infrastructure network); receiving an access code from electronic device 114 (such as a personal identification number or PIN); and/or receiving a response [the at least one authentication factor] from electronic device 114 to a challenge provided by electronic device 110-1.” Thomas: Para. 27).
As per claim 24, the rejection of claim 15 is incorporated herein. The combination of Trere and Shi does not teach; however, Thomas discloses: receiving, by the first electronic device, the at least one authentication factor from a second electronic device separate from the first electronic device (Thomas: Para. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Thomas to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to achieve a robust authentication.
As per claim 36, this claim defines a system that corresponds to the method of claim 9 and does not define beyond limitations of claim 9. Therefore, claim 36 is rejected with the same rational as in the rejection of claim 9.
As per claim 37, the rejection of claim 28 is incorporated here in.  The combination of Trere and Shi does not teach; however, Thomas discloses: the instructions stored in the memory device of the first electronic device, when executed by the processing unit of the first electronic device, further cause the second electronic device to supply the at least one authentication factor (“Alternatively or additionally, the authentication may involve:.. receiving a digital certificate from electronic device 114 (such as a certificate from a third party that indicates electronic device 114 can be trusted to access the infrastructure network); receiving an access code from electronic device 114 (such as a personal identification number or PIN); and/or receiving a response [the at least one authentication factor] from electronic device 114 to a challenge provided by electronic device 110-1.” Thomas: Para. 27). . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Thomas to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to achieve a robust authentication.
Claims 10, 11, 25, 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Trere in view of Shi and further in view of IRWIN, JR.; Kenneth E. US 20170228965 (hereinafter Irwin).
As per claim 10, the rejection of claim 1 is incorporated herein. The combination of Trere and Shi does not teach; however, Irwin discloses: supplying, by the first electronic device, the at least one authentication factor (“For added security, the prize code 1200 and amount can be partially recorded on a lottery central system with the remainder of the prize codes 1200 being calculated real time when missing information is provided by the consumer from the ticket, for example, a key for a secured keyed hash that generates a check code resident on the central server based on the inventory number of the lottery ticket 105 and the prize amount, or a hash of the prize code can be kept on the central server with a clear text prize amount, etc..” Irwin: para. 146)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Irwin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure the security of resources by distributing the authentication factors.
As per claim 11, the rejection of claim 1 is incorporated herein. The combination of Trere and Shi does not teach; however, Irwin discloses: the at least one authentication factor comprises plain-text information (Irwin: para. 146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Irwin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure the security of resources by distributing the authentication factors.
As per claim 25, the rejection of claim 15 is incorporated herein. The combination of Trere and Shi does not teach; however, Irwin discloses: supplying, by the first electronic device, the at least one authentication factor (“For added security, the prize code 1200 and amount can be partially recorded on a lottery central system with the remainder of the prize codes 1200 being calculated real time when missing information is provided by the consumer from the ticket, for example, a key for a secured keyed hash that generates a check code resident on the central server based on the inventory number of the lottery ticket 105 and the prize amount, or a hash of the prize code can be kept on the central server with a clear text prize amount, etc.” (Irwin: para. 146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Irwin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure the security of resources by distributing the authentication factors.
As per claim 26, the rejection of claim 15 is incorporated herein. The combination of Trere and Shi does not teach; however, Irwin discloses: the at least one authentication factor comprises plain-text information (Irwin: para. 146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Trere and Shi with the teaching of Irwin to meet the preceding limitations. One of ordinary skill in the art would have been motivated to make such modification since such techniques were known at the time of the instant invention and would have been applied in order to ensure the security of resources by distributing the authentication factors.
As per claim 38, this claim defines a system that corresponds to the method of claim 11 and does not define beyond limitations of claim 11. Therefore, claim 38 is rejected with the same rational as in the rejection of claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/           Primary Examiner, Art Unit 2493